O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                              FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                                        for
                                               Eastern District of Washington                                  May 15, 2019
                                                                                                                    SEAN F. MCAVOY, CLERK



U.S.A. vs.                         Buck, Sean                                           Docket No.             0980 4:18CR06031-EFS-2


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Curtis G. Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Sean Buck, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 24th day of October 2018 under the following
conditions:

Special Condition #7: Defendant shall submit to random urinalysis and/or breathalyzer testing as directed by the United
States Probation/Pretrial Services Office.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                      (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: On May 8, 2019, Sean Buck violated the conditions of release by failing to provide a urine sample as directed.

On October 25 and 29, 2018, the conditions of release were reviewed with Mr. Buck by a probation officer and the defendant
signed a copy of the release conditions on October 29, 2018.

On February 19, 2019, Sean Buck was enrolled in the drug testing program and referred to Merit Resource Services. Mr.
Buck was directed to call Merit daily and report to the testing center when his color, brown, was indicated. On May 8, 2019,
the color brown was indicated, but Mr. Buck failed to report for testing. Mr. Buck presented himself to the probation office
early on May 9, 2019, and admitted to his failure to report for testing the previous day. The defendant submitted to urine
drug testing, which was negative. The sample was sent to the laboratory for special Fentanyl testing and this officer received
the negative test result on May 13, 2019.

This officer confronted Mr. Buck regarding the missed test. He stated he had inadvertently silenced the alarm he had set
for calling the color line because he had used the same ring tone as his phone calls. Mr. Buck was reprimanded regarding
his failure to report for testing. Mr. Buck identified a strategy to help him avoid missing any further drug tests. Mr. Buck
is currently involved in intensive outpatient substance abuse treatment following his successful completion of residential
treatment. All urine drug tests have been negative.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                                           I declare under the penalty of perjury
                                                                                           that the foregoing is true and correct.
                                                                                           Executed on:        May 15, 2019
                                                                               by          s/Curtis G. Hare
                                                                                           Curtis G. Hare
                                                                                           U.S. Pretrial Services Officer
  PS-8
  Re: Buck, Sean
  May 15, 2019
  Page 2

THE COURT ORDERS

[x ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                      5/15/2019
                                                                      Date
